Citation Nr: 0940981	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-31 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disorder, to include as secondary to service-connected left 
ankle.

2.  Entitlement to service connection for cervical spine 
disorder, to include as secondary to service-connected left 
ankle.

3.  Entitlement to service connection for an eye disorder, to 
include as secondary to now service-connected cervical spine 
condition.

4.  Entitlement to service connection for right arm numbness, 
to include as secondary to now service-connected cervical 
spine condition.

5.  Entitlement to a compensable evaluation for service-
connected bilateral hearing loss. 




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1981 to October 
1987. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from both an April 2007 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

The Veteran provided testimony at a February 2009 hearing 
before the regional office.  A transcript of the proceeding 
is associated with the claims folder.  

The issues of entitlement to service connection for right arm 
numbness, to include as secondary to now service-connected 
cervical spine condition and entitlement to a compensable 
evaluation for service-connected bilateral hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The competent and probative medical evidence of record is 
at least in equipoise regarding whether there is a 
relationship between the Veteran's current lumbar spine 
disorder and his active service. 

2.  The competent and probative medical evidence of record is 
at least in equipoise regarding whether there is a 
relationship between the Veteran's current cervical spine 
disorder and his active service. 

3.  The competent and probative medical evidence raises a 
reasonable doubt as to whether there is a relationship 
between the Veteran's current eye disorder and his service-
connected cervical spine disability.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder is proximately due to or the 
result of the Veteran's service-connected left ankle 
disability.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2009).

2.  A cervical spine disorder is proximately due to or the 
result of the Veteran's service-connected left ankle 
disability.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2009).

3.  An eye disorder is proximately due to or the result of 
the Veteran's service-connected cervical spine disability.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, a 
hearing transcript, and both VA and private treatment records 
and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

Given the favorable grant of service connection for the 
Veteran's claims, any deficiencies as to VA's duties to 
notify and assist are deemed moot and no conceivable 
prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384. 393 
(1993).

Service Connection Law and Regulations

The Veteran contends that he is entitled to service 
connection for his lumbar spine disorder, to include as 
secondary to his service-connected left ankle; to service 
connection for his cervical spine disorder, to include as 
secondary to service-connected left ankle; and to service 
connection for his eye disorder, to include as secondary to 
now service-connected cervical spine disability.

According to the law, service connection is warranted if it 
is shown that a Veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 and 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  It is further noted that additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  To establish entitlement 
to service connection on a secondary basis, there must be 
competent medical evidence of record establishing that a 
current disability is proximately due to or the result of a 
service-connected disability.  See Lanthan v. Brown, 7 Vet. 
App. 359, 365 (1995).

Lumbar Spine

When the evidence of record is reviewed under the law and 
regulations as set forth above, the Board finds support for a 
grant of service connection for a lumbar disorder.  At the 
outset, the Board notes that a March 2006 MRI indicates a 
current diagnosis of mild spondylosis of the L5-S1 lumbar 
spine.  A January 2007 VA examination further indicates a 
current lumbar disability.  Moreover, competent and probative 
evidence of record casually relates the current disability to 
an in-service fall, as will be discussed below.

The Veteran's service treatment records demonstrate that he 
fell during service in 1983, fracturing his left ankle.  

In March 2006, Dr. A.B., the Veteran's private neurologist 
stated that his 1983 in-service fall and the resultant left 
lower extremity impairment resulted in the Veteran's low back 
disorder.  In providing the aforementioned opinion, Dr. A.B. 
noted the Veteran's March 2006 MRI, diagnosing spondylosis, 
with two small disc herniations at L4/L5 and L5/S1.  Dr. A.B. 
concluded that the Veteran's current lumbar disability is 
most likely related to his 1983 fall in-service.  Dr. A.B. 
further stated that the Veteran has not had any other history 
of injury or any subsequent heavy activities that would 
induce his lumbar herniations at such a young age.  In 
February 2009, Dr. A.B. submitted an identical opinion as to 
the above March 2006 medical opinion.  

In March 2006, J.S., a friend of the Veteran since 1969 and a 
serviceman, submitted a statement regarding the Veteran's 
back pain.  J.S. indicated that the Veteran is one of his 
oldest friends and that he is a witness to the Veteran's 
physical being over the years, as they were both in the 
military for a portion of their friendship.  J.S. further 
indicated, that although they were never stationed at the 
same command, they kept in touch and he recalls the Veteran's 
1983 in-service injury.  In this regard, J.S. stated that he 
saw the Veteran in 1984 and noticed that the Veteran seemed 
to favor his back by getting up slowly, avoiding the act of 
bending, as well as some complaining.  J.S. stated that the 
above actions are remarkable, as he knew the Veteran to be a 
strong, active, and relatively young man.  At the time, J.S. 
asked the Veteran about his back, and the Veteran indicated 
that he presumed that the problem was due to his in-service 
injury.  J.S. further indicated that he witnessed several 
instances where the Veteran experienced significant pain due 
to back spasms.      

In June 2006, the Veteran underwent a VA examination.  The 
examiner provided a diagnosis mild spondylosis of the L5-S1 
lumbar spine, however, indicated that the Veteran resorts to 
speculation when reporting his back condition as secondary to 
his service-connected left ankle disability.  The examiner 
further stated, that upon review of the Veteran's claims file 
and explanation of the Veteran's pre-service and active duty 
injuries to the left ankle, he finds no substantial 
information or relevant history which would predispose the 
Veteran's nexus rationale that his current back condition is 
due to his service-connected left ankle injury.  The examiner 
opined, that the Veteran's extreme obesity and smoking habit 
are more likely to be the nexus association of his current 
spinal condition versus the Veteran's speculation that it is 
caused by his service-connected left ankle disability.  The 
examiner concluded that the Veteran's spinal condition is not 
due to his service-connected left ankle or his service.  

In January 2007, the Veteran underwent a second VA 
examination.  The examiner reviewed the Veteran's claims 
file, opining that the Veteran's mild spondylosis of the L5-
S1 lumbar spine, which existed after service is not due to 
the Veteran's service-connected left ankle or his service.  
In providing this opinion, the examiner stated that the 
Veteran resorts to speculation when reporting his back 
condition as  secondary to his service-connected left ankle 
disability.  The examiner further stated, that upon review of 
the Veteran's claims file and explanation of the Veteran's 
pre-service and active duty injuries to the left ankle, he 
finds no substantial information or relevant history which 
would predispose the Veteran's nexus rationale that his 
current back condition is due to his service-connected left 
ankle injury.  The examiner opined, that the Veteran's 
extreme obesity and smoking habit are more likely to be the 
nexus association of his current spinal condition versus the 
Veteran's speculation that it is caused by his service-
connected left ankle disability.  

With respect to the issue of direct service connection, it is 
noted that separation examination was normal and that the 
Veteran denied low back complaints at that time.  Moreover, 
lumbar disability was not shown until several years following 
discharge.  For these reasons, the evidence weighs against a 
finding of direct service connection, and the favorable nexus 
reached by Dr. A.B. is not found to be highly probative in 
this regard.  However, lack of continuity is not a factor in 
evaluating a secondary service connection claim.  Thus, the 
absence of findings on separation, or for some time 
thereafter, does not detract from Dr. A.B.'s conclusions that 
the Veteran's left ankle impairment resulted in the current 
lumbar disorder.

The March 2006 opinion by Dr. A.B. was offered following an 
objective evaluation of the Veteran, and was accompanied by 
extensive supporting rationale.  Moreover, the similarly 
favorable March 2006 lay statement by J.S. also provides 
supporting rationale, as it reiterates the history of the 
injury that the Veteran has consistently reported.  By 
contrast, the June 2006 and January 2007 VA opinions, 
although provided after review of the record, were 
essentially bare conclusions, devoid of any rational 
explanation.  In addition, the Board further notes that the 
aforementioned VA examinations were conducted by a 
physician's assistant, whereas the private outpatient opinion 
was provided by a neurologist.  In evaluating the probative 
value of medical statements, the Board must looks at factors 
such as the individual knowledge and skill in analyzing the 
medical data.  Black v. Brown, 10 Vet. App. 297, 284 (1997).  
The Board finds the opinion of the private neurologist is 
entitled to more probative weight.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Therefore, the Board 
considers the private neurologist's opinion and supporting 
lay statement from a friend and serviceman supporting the 
claim to be the most competent and probative evidence of 
record on the question of whether the Veteran's current 
lumbar spine condition is related to his service-connected 
left ankle disability.  

In light of the above, the Board finds that the evidence is 
at least in equipoise regarding the Veteran's lumbar spine 
claim.  Therefore, resolving all reasonable doubt in favor of 
the Veteran, the claim is allowed.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Cervical Spine

When the evidence of record is reviewed under the law and 
regulations as set forth above, the Board finds support for a 
grant of service connection for cervical spine condition, as 
secondary to service-connected left ankle disability.  At the 
outset, the Board notes that the June 2006 VA examination 
indicates a current diagnosis of spondylosis of the cervical 
spine.  A January 2007 VA examination further indicates a 
current cervical spine disability.  The Board also notes that 
the Veteran is service-connected for left ankle disability. 

Thus, the issue for consideration is whether there is 
competent evidence establishing a causal connection between 
the service-connected disability and the current spinal 
disorder.  In this regard, in September 2004, Dr. A.B., the 
Veteran's private neurologist noted the Veteran's 1983 in-
service injury and upon reviewing the February 2004 MRI of 
the Veteran's cervical spine, diagnosed the Veteran with 
spondylosis, most prominent at C5/C6, C6/C7, and C7/T1 with 
superimposed disc herniations to the left at C6/C7 and C7/T1.  
In November 2004, Dr. A.B. indicated that the Veteran 
sustained an in-service fall and injury in 1983, with 
resultant left lower extremity impairment, which could have 
caused the disc herniations at C6/C7 and C7/T1 with further 
diffuse degenerative disc disease/spondylosis noted on the 
Veteran's February 2004 cervical MRI.  In conclusion, Dr. 
A.B. opined that the Veteran sustained the aforementioned 
cervical degenerative condition as a result of the Veteran's 
1983 in-service injury and resultant left foot impairment.  
In March 2006, Dr. A.B. reiterated the above cervical 
disability and etiology, opining, that although she was not 
the Veteran's treating physician at the time of the 1983 in-
service injury, the Veteran's clinical course and history 
clearly indicate that there were not other subsequent major 
injuries or events that could have caused the herniated discs 
at such a young age.  Dr. A.B. concluded, that based on 
extensive review of the Veteran's past medical records with 
regard to his 1983 in-service injury and her subsequent 
neurological evaluation, the Veteran's cervical disc 
herniations at C6/C7 and C7/T1 are most likely related to his 
1983 in-service injury and resultant left foot impairment.  
In February 2009, Dr. A.B. submitted an identical opinion as 
to the above March 2006 medical opinion.  

In June 2006, the Veteran underwent a VA examination.  The 
examiner provided a diagnosis spondylosis of the cervical 
spine, however, indicated that the Veteran resorts to 
speculation when reporting his back condition as secondary to 
his service-connected left ankle disability.  The examiner 
further stated, that upon review of the Veteran's claims file 
and explanation of the Veteran's pre-service and active duty 
injuries to the left ankle, he finds no substantial 
information or relevant history which would predispose the 
Veteran's nexus rationale that his current back condition is 
due to his service-connected left ankle injury.  The examiner 
opined, that the Veteran's extreme obesity and smoking habit 
are more likely to be the nexus association of his current 
spinal condition versus the Veteran's speculation that it is 
caused by his service-connected left ankle disability.  The 
examiner concluded that the Veteran's spinal condition is not 
due to his service-connected left ankle or his service.  

In January 2007, the Veteran underwent a second VA 
examination.  The examiner reviewed the Veteran's claims 
file, opining that the Veteran's spondylosis of the cervical 
spine, which existed after service is not due to the 
Veteran's service-connected left ankle or his service.  In 
providing this opinion, the examiner stated that the Veteran 
resorts to speculation when reporting his back condition as  
secondary to his service-connected left ankle disability.  
The examiner further stated, that upon review of the 
Veteran's claims file and explanation of the Veteran's pre-
service and active duty injuries to the left ankle, he finds 
no substantial information or relevant history which would 
predispose the Veteran's nexus rationale that his current 
back condition is due to his service-connected left ankle 
injury.  The examiner opined, that the Veteran's extreme 
obesity and smoking habit are more likely to be the nexus 
association of his current spinal condition versus his 
speculation that it is caused by his service-connected left 
ankle disability.  

With respect to the issue of direct service connection, it is 
noted that separation examination was normal and that the 
Veteran denied neck complaints at that time.  Moreover, 
cervical disability was not shown until several years 
following discharge.  For these reasons, the evidence weighs 
against a finding of direct service connection, and the 
favorable nexus reached by Dr. A.B. is not found to be highly 
probative in this regard.  However, lack of continuity is not 
a factor in evaluating a secondary service connection claim.  
Thus, the absence of findings on separation, or for some time 
thereafter, does not detract from Dr. A.B.'s conclusions that 
the Veteran's left ankle impairment resulted in the current 
cervical disorder.

Again, the November 2004 and March 2006 opinions by Dr. A.B. 
were offered following an objective evaluation of the 
Veteran, and were accompanied by extensive supporting 
rationale.  By contrast, the June 2006 and January 2007 VA 
opinions, although provided after review of the record, were 
essentially bare conclusions, devoid of any rational 
explanation.  In addition, the Board further notes that the 
aforementioned VA examinations were conducted by a 
physician's assistant, whereas the private outpatient 
opinions were provided by a neurologist.  In evaluating the 
probative value of medical statements, the Board must looks 
at factors such as the individual knowledge and skill in 
analyzing the medical data.  Black v. Brown, 10 Vet. 
App. 297, 284 (1997).  The Board finds the opinion of the 
private neurologist is entitled to more probative weight.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Therefore, the Board considers the private neurologist's 
opinion supporting the claim to be the most competent and 
probative evidence of record on the question of whether the 
Veteran's current cervical spine condition is related to his 
service-connected left ankle disability.  

In light of the above, the Board finds that the evidence is 
at least in equipoise regarding the Veteran's cervical spine 
claim.  Therefore, resolving all reasonable doubt in favor of 
the Veteran, the claim is allowed.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Eye Disorder

When the evidence of record is reviewed under the law and 
regulations as set forth above, the Board finds support for a 
grant of service connection for an eye disorder, as secondary 
to now service-connected cervical spine disability.  At the 
outset, the Board notes that the June 2006 VA examination 
indicates a current diagnosis of Horner's syndrome of the 
right eye, mild ptosis, miosis.  The Board also notes that 
the Veteran is service-connected for a cervical spine 
disability. 

Thus, the issue for consideration is whether there is 
competent evidence establishing a causal connection between 
the service-connected disability and the current eye 
disorder.  In this regard, in June 2006, the Veteran 
underwent a VA examination.  Upon review of the Veteran's 
claims file, the examiner noted the Veteran's history of 
Horner's syndrome dated in April 2004, diagnosing the Veteran 
with Horner's syndrome of the right eye, mild ptosis, miosis 
without anhydrosis.  The examiner further opined that the 
above diagnosis is more likely than not secondary to the 
Veteran's cervical condition. 

Based on the foregoing, the Board finds that the 
preponderance of evidence supports a grant of service 
connection for the Veteran's Horner's syndrome of the right 
eye, mild ptosis, miosis.  All doubt has been resolved in the 
Veteran's favor.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for a lumbar spine disorder is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.   

Service connection for a cervical spine disorder is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.   

Service connection for eye condition is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.   



REMAND

The Board finds that additional development is required 
before the issues of entitlement to service connection for 
right arm numbness, to include as secondary to now service-
connected cervical spine disorder and entitlement to a 
compensable evaluation for service-connected bilateral 
hearing loss can be adjudicated.  Specifically, an 
examination is necessary for the reasons discussed below.  In 
addition, the Board finds that additional development is 
necessary in order to satisfy VA's duties under the VCAA.  

In the present case, the Board finds that additional 
development is necessary in order to satisfy VA's duties 
under the VCAA.  Specifically, the Veteran has not received 
appropriate notice as to the claim of entitlement to service 
connection for    right arm numbness, to include as secondary 
to now service-connected cervical spine condition on appeal.  

The Veteran contends that he currently suffers from right arm 
numbness, due to his service-connected cervical spine 
disorder.  The Veteran's August 1981 induction physical 
examination, his service treatment records, and his October 
1987 separation physical examination are negative for 
complaints, treatment, or a diagnosis for right arm numbness 
and any neurological condition.       

Post-service treatment records indicate that in April 2004 
the Veteran sought treatment from Dr. J.M. for severe back 
pain; the Veteran indicated that he first experienced this 
pain in January 2004.  Dr. J.M. noted that the Veteran may 
have experienced a ruptured disc at C6-7, which could have 
caused the involvement of the C8 nerve root.  Dr. J.M further 
indicated that the nerve root probably caused the Veteran's 
paresthesias in the upper extremity and feeling of weakness 
in the right hand.  In March 2004 the Veteran underwent an 
EMG of the neck and upper extremity for complaints of 
numbness in his right arm.  The EMG results were essentially 
within normal limits; all muscles sampled in the right upper 
extremity and the cervical paraspinals were negative for 
active neuropathic or myopathic changes.  In September 2004, 
Dr. A.B. evaluated the Veteran for his right upper extremity 
weakness and numbness.  Dr. A.B. noted the Veteran's February 
2004 MRI and indicated that there were no right-sided 
findings.  Dr. A.B. diagnosed the Veteran's with Horner's 
syndrome and right arm extremity weakness, however, indicated 
that diagnoses would need further evaluation, including EMG 
and MRI studies.  In November 2004, Dr. A.B. indicated that 
the Veteran completed EMG studies of the upper extremities 
which were essentially unremarkable without any evidence of 
active cervical radiculopathy or focal entrapment neuropathy 
in September 2004.  Dr. A.B. stated that the Veteran most 
likely sustained sympathetic nerve damage from his cervical 
spondylosis and disc herniations.  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439, 448 (1995). 

Under the facts and circumstance of this case, the Board is of 
the opinion that the Veteran should be afforded a VA examination 
in an attempt to determine the nature and etiology of the 
Veteran's right arm numbness, and whether it is related to the 
aforementioned service-connected disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Regarding the Veteran's service-connected bilateral hearing 
loss disability, in June 2006, the Veteran claimed that his 
disability has increased in severity.  In connection with his 
claim, the Veteran was afforded a VA audiological examination 
in January 2007; however, it is inadequate.  Specifically, 
the examination is inadequate because the examiner did not 
comment on the functional effects caused by the Veteran's 
hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  Upon remand, the VA audiological examiner should 
fully describe the functional effects caused by a hearing 
disability in his or her final report pursuant to Martinak.  



Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Specifically, issue 
appropriate notice on the Veteran's claim 
of entitlement to service connection for 
right arm numbness, to include as 
secondary to service-connected cervical 
spine condition.

Specifically, the Veteran should be 
apprised of any information and medical or 
lay evidence not of record that is 
necessary to substantiate the claim.  This 
should include the elements of a service 
connection claim on both a direct and 
secondary basis.  The letter should also 
explain what evidence VA will seek to 
provide and what evidence the claimant is 
expected to provide.  Additionally, the 
notice should explain how disability 
ratings and effective dates are 
determined.  A copy of the notice letter 
must be included in the claims file.

2.  Schedule the Veteran for an 
appropriate VA examination in order to 
determine the current nature and likely 
etiology of any right arm numbness.  The 
claims folder should be made available to 
the examiner for review.  Any indicated 
evaluations, studies, and tests deemed to 
be necessary by the examiner should be 
accomplished.  

Based on the examination and review of the 
record, the examiner should answer the 
following questions: 

(1) Does the evidence of record show that 
the Veteran currently has a neurological 
disability, including right arm numbness?  
If the answer is yes, 

(2) Is it at least as likely as not that 
any currently demonstrated neurological 
disability, including right arm numbness, 
is causally related to service?  

(3) If not related to service, is it at 
least as likely as not that any current 
neurological disability, including right 
arm numbness, is proximately due to or the 
result of the Veteran's service-connected 
cervical spine disability?  If the answer 
is no, 

(4) Is it at least as likely as not that 
any currently diagnosed neurological 
disability, including right arm numbness, 
was aggravated by the service-connected 
cervical spine disability?  

A rationale for all opinions expressed 
should be provided.  

3.  Schedule the Veteran for a VA 
audiologic examination to identify the 
current level of severity of the 
Veteran's hearing loss.  The claims folder 
must be made available to the examiner for 
review before the examination.  All tests 
and studies deemed helpful by the examiner 
should be conducted in conjunction with 
the 
examination.  The examiner should also 
fully describe the 
functional effects caused by a hearing 
disability in his or her final report 
pursuant to Martinak.  

A rationale for all opinions expressed 
should be provided.  

4.  Thereafter, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


